220 F.2d 279
William Ross PHILLIPS, Appellant,v.UNITED STATES of America, Appellee.
No. 14393.
United States Court of Appeals, Ninth Circuit.
March 11, 1955.

Motion for reduction of bail.
Morris Lavine, Los Angeles, Cal., for appellant.
Laughlin E. Waters, U. S. Atty., Manuel L. Real, Louis L. Abbott, Asst. U. S. Attys., Los Angeles, Cal., for appellee.
DENMAN, Chief Judge.


1
Phillips asks for a reduction of bail pending rehearing on his appeal.


2
This court has affirmed movant's conviction, denied a rehearing, and the mandate of this court has issued. 218 F.2d 385. The motion is ordered dismissed.